                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

                                              )
 UNITED STATES OF AMERICA,
                                              )
                  Plaintiff,                  )
                                              )
         v.                                   )      Case No. 19-03103-01-CR-S-SRB
                                              )
 JULIA M. LAWRENCE,                           )
                                              )
                  Defendant.                  )


                               MOTION FOR CONTINUANCE

        COMES NOW Defendant by her attorney and hereby moves for a continuance of the trial
date in this case.

                                 SUPPORTING SUGGESTIONS

        1.       The arraignment in this case was held on August 27, 2019.

        2.       Counsel has now entered the case and could not possibly be ready for a trial in

                 October.

        3.       A Speedy Trial Waiver is on file.

        WHEREFORE, a continuance is respectfully requested.

                                                       /s/Donald R. Cooley
                                                       Donald R. Cooley
                                                       Missouri Bar No. 21172
                                                       901 East St. Louis, Suite 1600
                                                       Springfield, MO 65806
                                                       (417) 831-3139

                                 CERTIFICATE OF SERVICE

        I hereby certify that the filing of this Motion on the CM/ECF computer system, which
also delivers copies of the same to all counsel of record, was performed on this 5th day of
September, 2019.

                                              /s/Donald R. Cooley
                                              Donald R. Cooley

             Case 6:19-cr-03103-SRB Document 15 Filed 09/12/19 Page 1 of 1
